NO. 07-10-0358-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
MARCH 7, 2011
 
______________________________
 
 
CHARLES MARTIN BRYANT, APPELLANT
 
V.
 
THE STATE OF TEXAS, APPELLEE
 
 
_________________________________
 
FROM THE 47TH DISTRICT COURT OF RANDALL
COUNTY;
 
NO. 14,621-A; HONORABLE DAN SCHAAP, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
ORDER REINSTATING APPEAL
            By
opinion and judgment dated February 25, 2011, this Court dismissed Appellant's
appeal for want of jurisdiction on the ground that he had failed to provide
this Court with an appealable order necessary to invoke this Court's
jurisdiction.  Based on the following, we
now withdraw our opinion and judgment and reinstate Appellant's appeal.
Background
            On
April 26, 2010, the trial court signed an Order
to Withdraw Inmate Funds pursuant to section 501.014(e) of the Texas
Government Code Annotated (West Supp. 2010).[1]  On July 6, 2010, Appellant filed a motion in
the trial court challenging the withdrawal notification.  When he did not receive a ruling, he filed a
notice of appeal on September 10, 2010.  Concluding
that no appealable order had been entered by the trial court, this Court abated
this appeal to allow Appellant an opportunity to obtain a ruling from the trial
court.  See Bryant v. State, No. 07-10-00358-CV, 2010 Tex. App. LEXIS 8059,
at *4-5 (Tex.App.--Amarillo Oct. 5, 2010, no pet.).  
            On
January 20, 2011, an inquiry by the Clerk of this Court to the Randall County
District Clerk revealed that no appealable order had been entered since this
Court's order of abatement.  Appellant
was then given written notice to demonstrate on or before February 4, 2011, why
this appeal should not be dismissed for want of jurisdiction.  No response was filed and on February 25,
2011, this appeal was dismissed for want of jurisdiction.  See Bryant
v. State, No. 07-10-0358-CV, 2011 Tex. App. LEXIS 1417, at *5 (Tex.App.--Amarillo
Feb. 25, 2011, no pet. h.).  Three days
later, on February 28, the Randall County District Clerk filed with this Court
a supplemental clerk's record containing the trial court's Order Denying Motion to Reverse and Rescind
Order to Pay Court Cost, Fees, and/or Fine, dated January 28, 2011.  
 
Conclusion
            Therefore,
in the interest of justice, this Court withdraws its dismissal of Appellant's
appeal and reinstates the appeal.  Appellant’s
brief is due on or before April 21, 2011. 
The State will have thirty days from the filing of Appellant's brief in
which to file its brief.
            It
is so ordered.
                                                                                    Per Curiam
 
 




[1]This
document is not an "order" in the traditional sense.  See
Harrell v. State, 286 S.W.3d 315, 316 n.1 (Tex.2009).   We utilize the term "withdrawal
notification."  See Williams v. State, 322 S.W.3d 301 n.1
(Tex.App.--Amarillo 2010, no pet.).